CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL TO THE COURT OF APPEALS

                                       APPELLATE NO.
                                       12-15-00166-CR                   FILED IN
                                                                 12th COURT OF APPEALS
                                TRIAL COURT NO. 2014-0496             TYLER, TEXAS
                                                                 7/13/2015 10:38:55 AM
STATE OF TEXAS                            217TH JUDICAL DISTRICT COURT
                                                                      CATHY S. LUSK
                                                                          Clerk
VS.                                                COURT OF

SAMUEL LANCASTER                                 ANGELINA COUNTY, TEXAS



             The records of my office reflect the following information in this case:

CASE TYPE:            EVADING ARREST DET W/PREV CONVICTION OR SBI AND POSS
MARIJ.

JUDGMENT OF APPEALABLE ORDER SIGNED: 05/15/2015

MOTION FOR NEW TRIAL FILED:

NOTICE OF APPEAL FILED: 06/10/2015

REQUEST FOR FINDINGS OF FACT:

DATE REQUEST FOR REPORTER’S RECORD FILED:

PRESIDING TRIAL COURT JUDGE:            HON. ROBERT K. INSELMANN, JR.

TRIAL COURT REPORTER(S):          TERRI L. DAVIS

WAS APPELLANT DELCARED INDIGENT?                 √YES       NO

APPELLANT’S COUNSEL IS: √Retained                   Appointed      Pro se

APPELLANT’S ATTORNEY: PRO-SE

                 ADDRESS: P.O. BOX 114
                          LUFKIN, TX 75901

              TELEPHONE:                         FAX:



  *APPELLEE’S ATTORNEY:                 APRIL AYERS PEREZ

                   ADDRESS:             P.O. BOX 908
                                        LUFKIN, TX 75902

               TELEPHONE:               936-632-5090            FAX:


      STATE BAR CARD NO.:               24090975



                                                1
DATED THIS 13TH DAY OF JULY, 2015.



                                                           Reba D. Squyres
                                                           Angelina County, District Clerk
                                                          /S/Robin J. Crain, Deputy Clerk


(Complete in duplicate – Original to 12th Court of Appeals/Trial Court)
                         1517 W. Front St., Suite 354, Tyler, TX 75702

**PLEASE ATTACH A FILE-MARKED COPY OF THE NOTICE OF APPEAL TO THIS FORM.
PLEASE BE SURE THAT ALL OF THE REQUESTED INFORMATION IN COMPLETE.
THANK YOU.




                                                 2
                                    TRIAL COURT OFFICIAL'S
                      REQUEST FOR EXTENSION OF TIME TO FILE RECORD
             FAX to: Cathy S. Lusk, Clerk, 12th Court of Appeals, Tyler, at (903)593-2193

Court of Appeals No. (If known): 12 -15-00166-CR

Trial Court Style: STATE OF TEXAS VS. SAMUEL LANCASTER

Trial Court & County: 217TH JUDICIAL DISTRICT COURT OF ANGELINA COUNTY, TX

Trial Court No.: 2014-0496

Date Trial Clerk's Record Originally Due: July 14, 2015

Date Court Reporter's/Recorder's Record Originally Due:

Anticipated Number of Pages of Record: 75

I am responsible for preparing a record in this appeal but I am unable to file the record by the original
due date for the following reason/s: (Check all that apply - attach additional pages if necessary.)

        to the best of my knowledge, the Appellant has made no claim of indigence and has failed to
either pay the required fee or to make arrangements to pay the fee for preparing the record.
        my duties listed below preclude working on this record
X       Other. (Explain.): There is no attorney of record. Attorney being appointed on July 13,
2015 and will be filing more paperwork for appeal.

I anticipate this record will be completed and forwarded to the 12th Court of Appeals by
July 28, 2015 in which to prepare it. TEX. R. APP. P. 37.3.


In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel
for all parties to the trial Court's judgment or order being appealed. I further certify by my signature
below that the information contained in this notice is true and within my personal knowledge.

July 13, 2015                                       /S/Robin J. Crain
Date                                                Signature

936-634-4312                                        Robin J. Crain
Office Phone Number                                 Printed Name

rcrain@angelinacounty.net                           Deputy District Clerk
E-mail Address (if available)                       Official Title




                                                    3
The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                     Lead Counsel for APPELLEE(S):



Name: SAMUEL LANCASTER                             Name: APRIL AYERS-PEREZ

Address: P.O. BOX 114                              Address: P.O. BOX 908

         LUFKIN, TX 75902                                   LUFKIN, TX 75902

Phone no.:                                         Phone no.:936-632-5090

Attorney for: PRO-SE                               Attorney for: STATE OF TEXAS




                                           4